UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted July 21, 2005*
                              Decided July 21, 2005

                                        Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-2923

CORY D. ROBINSON,                                Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Central
                                                 District of Illinois
      v.
                                                 No. 02-CV-3126
DONALD N. SNYDER, JR., et al.,
    Defendants-Appellees.                        Harold A. Baker,
                                                 Judge.


                                      ORDER

        Cory Robinson claims in this action under 42 U.S.C. § 1983 that prison
employees held him in disciplinary segregation on fabricated charges and retaliated
when he complained about the guard who brought the charges. The district court
first dismissed Robinson’s due process claim, explaining that disciplinary
segregation does not threaten a constitutionally protected liberty interest. The

      *
           After examining the briefs and record, we conclude that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See Fed.
R. App. P. 34(a)(2).
No. 04-2923                                                                  Page 2

court later granted summary judgment for the defendants on Robinson’s equal
protection and First Amendment claims, reasoning that Robinson lacked evidence
to support his allegation that he was falsely accused because he is African
American, or his allegation that his grievance prompted the defendants to lengthen
his stay in segregation. We affirm.

       On September 10, 2001, Robinson left his cell at the Dixon Correctional
Center in Illinois when correctional officer Anthony Alano called the inmates for
evening yard time. The doors to the yard were still closed when Robinson reached
the group of inmates waiting to go outside, so he returned to the control window
and asked Alano why the doors had not been opened. Alano answered that one of
the waiting inmates had yelled an insult, and that the doors would remain shut
until the unknown inmate came forward and confessed. According to Alano,
Robinson countered that he may as well “open the fucking doors” because no inmate
was going to come forward. In his complaint Robinson disputed cursing but
acknowledged that he told Alano: “Man, ain’t nobody about to come tell on
themselves. You might as well chalk that up as a loss.” Robinson also told Alano
that he was making everyone “pay for the action of one person” and that he was
“making the situation worse.”

       At this point Alano asked Robinson his name. Robinson asked Alano why he
needed his name, and Alano repeated the question. Robinson answered that he had
already given his name when he signed out for the yard. Alano then asked a third
time, and Robinson gave him his identification card. Alano wrote down Robinson’s
name and opened the doors to the yard.

       As a result of the confrontation, Alano filed an inmate disciplinary report
charging Robinson with disobeying a direct order, insolence, and threats and
intimidation. That same day, after being placed in segregation, Robinson filed a
grievance complaining that the report was false and requesting release from
segregation. On September 17, an adjustment committee conducted a hearing on
the disciplinary report. Robinson testified and also submitted written statements
from several witnesses. The committee found Robinson guilty of disobeying and
insolence for refusing to provide his name and criticizing Alano’s handling of the
incident, but absolved him of threats and intimidation. The committee
recommended that Robinson be placed in disciplinary segregation for 12 days, and
the warden affirmed the recommendation.

       Robinson first argues that the district court erred in dismissing his due
process claim because the adjustment committee refused to let his witnesses testify
in person and, he says, convicted him without adequate evidence. But the Due
Process Clause does not mandate procedural safeguards unless there exists a
constitutionally protected liberty interest. See Lekas v. Briley, 405 F.3d 602, 607
No. 04-2923                                                                   Page 3

(7th Cir. 2005). Robinson was punished only with disciplinary segregation, and
while punishments that impose “atypical and significant hardship on the inmate in
relation to the ordinary incidents of prison life” may implicate a liberty interest,
Sandin v. Conner, 515 U.S. 472, 483-84 (1995); see also Wilkinson v. Austin, 125 S.
Ct. 2384, 2394 (2005), we have held that disciplinary segregation does not rise to
such a level, Williams v. Ramos, 71 F.3d 1246, 1248-50 (7th Cir. 1995).

       Robinson next argues that the district court erred in granting summary
judgment on his equal protection claim. Robinson’s theory of racial discrimination
is undercut by his admission that other African American inmates who yelled at
Alano that day were never disciplined. Cf. Lucas v. Chicago Transit Authority, 367
F.3d 714, 732 (7th Cir. 2004) (requiring proof that similarly situated individuals
“who were not members of the protected class” were treated more favorably in order
to establish racial intent). Regardless, Robinson and the other inmates were not
similarly situated. See Bell v. Duperrault, 367 F.3d 703, 707 (7th Cir. 2004).
Robinson was charged because he, admittedly, was the only inmate to approach
Alano and directly challenge the logic behind his decision to keep the door to the
yard closed. In addition, Robinson was the only inmate who refused to provide his
name when requested by Alano. Accordingly, Robinson’s altercation with Alano
provided a basis for a disciplinary charge that was not shared by the other inmates
who simply yelled for the doors to be opened.

       Robinson’s retaliation argument is equally meritless. Robinson contends that
the members of the adjustment committee retaliated for his grievance against
Alano by refusing to take into account his time served in segregation in imposing
his disciplinary sentence. However, Robinson’s grievance was not resolved until
after the hearing, and Robinson does not explain how the committee members knew
about the existence of the grievance. Robinson’s mere speculation that there is a
causal link between grievance and punishment is insufficient to survive a motion
for summary judgment on his retaliation claim. See Borcky v. Maytag Corp., 248
F.3d 691, 695-97 (7th Cir. 2001).

                                                                       AFFIRMED.